Citation Nr: 0834695	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
March 5, 2008.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD from March 5, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD and assigned a 10 percent evaluation effective October 
27, 2003.  In a subsequent March 2008 rating decision, the RO 
granted an increased 30 percent evaluation effective March 
20, 2008.    

The Board remanded the case to the RO for further development 
in November 2007.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

Prior to and from March 5, 2008, the veteran's PTSD symptoms 
are shown to result in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of depressed mood, anxiety, irritability, panic 
attacks (weekly or less often), and chronic sleep impairment.


CONCLUSION OF LAW

Prior to and from March 5, 2008, the criteria for a 30 
percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A November 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the November 2003 letter addressed the veteran's 
original application for service connection.  In May 2004, 
the RO awarded service connection for PTSD and assigned a 10 
percent evaluation effective the date of the claim.  
Therefore, the November 2003 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  In a September 2008 statement, the 
veteran's representative contends that the March 2008 VA 
examination was insufficient for rating purposes and 
requested that another examination be scheduled.  The Board, 
upon reviewing the examination report in conjunction with 
other evidence of record, finds that it is sufficient to 
properly adjudicate this matter.  The RO has fully complied 
with the terms of the November 2007 Board remand.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The record is complete 
and the case is ready for review. 

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board has considered whether a staged 
rating is for consideration in making its determination.  The 
Board finds that the evidence of record does not establish 
distinct time periods where the veteran's service-connected 
disability results in symptoms that would warrant different 
ratings.

The veteran was initially assigned a 10 percent disability 
rating for PTSD which was subsequently increased to 30 
percent, both under Diagnostic Code 9411.  See March 26, 2008 
rating decision.  Under Diagnostic Code 9411, when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted. 
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation.  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

February 2004 VA social survey shows that the veteran's PTSD 
results in depression, anxiety, and sleep difficulty.  

A March 2004 VA examination shows that the veteran was not in 
treatment for PTSD at that time.  He was living with his wife 
and his marriage was stable.  He worked as a pipe fitter and 
had done so since 1990.  He had no hobbies, did not belong to 
any organizations, and avoided crowds.  The veteran reported 
that he had no friends.  He reported symptoms of depression, 
anxiety, nightmares, and sleep problems.  A mental status 
examination shows that the veteran was well groomed.  He was 
logical, coherent, and was not tangential or circumstantial.  
His speech was normal, mood was euthymic, and affect matched 
content.  The veteran did not endorse hallucinations, 
delusions, psychosis, suicidal or homicidal thoughts.  
Moderate anxiety was present.  Judgment was normal.  
Attention, concentration, and recent and remote memory were 
intact.  The veteran was had a history of alcohol dependency, 
but had stopped drinking in October 2003.  The examiner noted 
that it was more than likely that the veteran's alcoholism 
was exacerbated by PTSD to some extent.  The veteran had 
maintained his job and family, and appeared to be doing 
better on his current medications and without alcohol.  The 
veteran was diagnosed with PTSD, mild and alcohol dependency 
in remission.  He had a GAF score of 65 based only on PTSD.  

A March 2008 VA examination shows that the veteran had sleep 
difficulties and nightmares.  He avoided crowds and endorsed 
a decreased interest in activities.  The veteran felt 
attached to his wife and family, and denied emotional 
numbing.  He denied suicidal or homicidal ideation.  He 
endorsed irritability almost exclusively related to work 
situations.  The veteran also described a history of anxiety 
which appeared to meet criteria for panic attacks.  The 
veteran was seen for psychiatric care from August 2005 to 
February 2006 for work difficulties.  He had become irritated 
with his work situation and walked off the job.  Most visits 
focused on paperwork required for a medical leave of absence.  
The veteran was treated with medication.  He denied any 
treatment since that time.  

The veteran described having a good relationship with his 
wife and family.  He did not have hobbies and was not 
involved in any social groups.  He had a friend with whom he 
socialized.  The veteran was working at the time of 
examination.  He stated that his work environment had 
improved and he got along with his coworkers, and now only 
had to deal with management.  The veteran did have some anger 
and frustration focused on his work environment.  He had a 
history of excessive alcohol use.  The veteran reported at 
the time of examination that he consumed up to one case of 
beer a week and became intoxicated approximately two times a 
month.  

Objective psychiatric testing reflected mild depression and 
mild anxiety.  A mental status examination shows that the 
veteran was adequately groomed.  The veteran's mood was 
euthymic and his affect was congruent.  The veteran was 
oriented to person, place, and date.  Thought processes were 
clear and gold directed.  Speech was articulate and was 
within normal limits for volume, rate, and rhythm.  
Immediate, intermediate, and delayed memory tasks were 
performed without error.  Attention and concentration were 
good.  Impulse control appeared to be within normal limits.  
Insight and judgment were good.  

The examiner stated that the veteran identified his chief 
complaint as difficulties in the work place.  He continued to 
endorse a full range of PTSD symptomatology.  The veteran was 
not receiving psychiatric treatment and had discontinued 
psychiatric medications.  He also resumed alcohol use per his 
report.  The veteran's symptomatology was causing mild 
impairment in his interpersonal and social functioning.  He 
got along well with his wife and family; however, he did not 
have close friends and did not engage in social activities.  
His irritability caused moderate difficulty in his 
occupational functioning.  While he got along with his work 
crew, he continued to have difficulties interacting with 
management.  He had a history of experiencing panic at the 
work place; however this had not occurred in the last two 
years.  There was a documented incident of medical leave 
related to irritability in the work place.  The veteran was 
diagnosed with PTSD, chronic, mild and alcohol abuse with a 
history of alcohol dependence.  He had a GAF of 60 based on 
his occupational and social functioning.  The examiner stated 
that the veteran had few friends and conflicts with 
supervisors, although he general functioned fairly well and 
had meaningful long-term relationships.  The examiner stated 
that a score based only on symptoms of PTSD would be the 
same. 

Prior to and from March 5, 2008, the Board finds that the 
veteran is entitled to a 30 percent evaluation for PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  The 
veteran's PTSD symptoms are shown to result in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms of depressed mood, 
anxiety, irritability, panic attacks (weekly or less often), 
and chronic sleep impairment.  

VA examination reports show that the veteran's PTSD symptoms 
include depression and anxiety, panic attacks, irritability 
at work, sleep impairment, and avoidance of crowds.  Mental 
status examinations were otherwise within normal limits.  VA 
examinations show that the veteran has mild PTSD which 
results in with mild difficulty in social functioning and 
moderate difficulty in occupational functioning.  This is 
consistent with a 30 percent rating for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

The Board notes that the veteran is shown to also have 
diagnosed alcohol dependence.  The Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See 38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. 
App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  The March 2004 VA examination shows that the 
veteran's alcohol dependency was likely exacerbated by PTSD.  
However, alcohol dependence was found to be in remission at 
that time.  Thus, the veteran's assigned GAF score of 60 was 
attributable to PTSD alone.  A March 2008 VA examination 
indicated a GAF score of 60, representing the veteran's 
social and occupational functioning.  The examiner noted that 
a GAF score based on PTSD symptoms alone would be the same.  
In the present case, GAF scores assigned at the time of the 
veteran's March 2004 and March 2008 VA examinations represent 
the veteran's social and occupational functioning with 
consideration of the status of the veteran's alcohol 
dependency at that time.  The veteran's GAF scores of 60 and 
65 represent mild to moderate PTSD symptoms or mild to 
moderate difficulty in social or occupational functioning.  
See DSM-IV at 46-47.  The Board finds that the veteran's 
assigned GAF scores are consistent with his current 
disability picture.  The veteran more recent March 2008 VA 
examination indicates that while the veteran has mild social 
impairment, he has had moderate difficulty in occupational 
functioning with a related medical leave of absence in 2005 
and 2006.  The veteran was working at the time of examination 
and got along with co-workers; however, he continued to have 
difficulties interacting with management.  Evidence of record 
indicates that the veteran exhibited moderate difficulty in 
occupational functioning for the entire appeal period.  
Therefore, the Board finds that a higher 30 percent 
evaluation is warranted prior to March 5, 2008, and is 
appropriate from March 5, 2008. 
  
Prior to and from March 5, 2008, the Board finds that a 
higher 50 percent rating is not warranted where the veteran's 
PTSD is not shown to result in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; or impaired abstract thinking.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  Although the veteran is 
shown to have some disturbances of motivation and mood, and 
some difficulty in establishing and maintaining effective 
work and social relationships, these symptoms do not result 
reduced reliability and productivity in social and 
occupational functioning.  VA examinations show that the 
veteran's PTSD symptoms are mild, with moderate impairment in 
occupational functioning.  The veteran's mental status 
examinations were essentially within normal limits.  The 
Board finds that the veteran's overall disability picture 
more closely resembles the criteria described for a 30 
percent evaluation for PTSD.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
rating for PTSD during the entire appeal period.




ORDER

A 30 percent rating is granted for PTSD prior to March 5, 
2008, subject to the laws and regulations governing the 
payment of monetary benefits.  

A rating in excess of 30 percent for PTSD from March 5, 2008 
is denied.  



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


